UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5257


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYVON GREGORY BROWN, a/k/a Ray-Ray,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00029-GEC-JGW-1)


Submitted:    January 28, 2010             Decided:   February 11, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea Lantz Harris,
Assistant Federal Public Defender, Charlottesville, Virginia,
for Appellant. Julia C. Dudley, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Rayvon      Gregory   Brown       pled    guilty     to     conspiracy    to

distribute and possess with intent to distribute more than fifty

grams        of     cocaine         base,     in        violation      of      21     U.S.C.A.

§§ 841(b)(1)(A), 846 (West 1999 & Supp. 2009); four counts of

distribution           or    possession     with        intent    to   distribute      cocaine

base, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C) (West

1999 & Supp. 2009); and two counts of distribution or possession

with intent to distribute more than five grams of cocaine base,

in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B) (West 1999 &

Supp. 2009).           He previously appealed his 324-month sentence, and

we remanded his case for resentencing in light of Kimbrough v.

United States, 552 U.S. 85 (2007). 1                             On remand, the district

court       reduced     Brown’s      sentence       to     235    months’     imprisonment. 2

Brown argues on appeal that his sentence is unreasonable because

the     district            court   refused        to     consider      the    crack/powder

disparity         in    the    sentencing     guidelines           despite     this    court’s




        1
       In Kimbrough, the Supreme Court held that “it would not be
an abuse of discretion for a district court to conclude when
sentencing   a   particular  defendant   that  the   crack/powder
disparity yields a sentence ‘greater than necessary’ to achieve
§ 3553(a)’s purposes . . . .” 552 U.S. at 110.
        2
       While Brown’s first appeal was pending, the district court
reduced Brown’s sentence to 262 months’ imprisonment based on
the amended guidelines for crack cocaine offenses.



                                                2
instructions       on    remand       to     explicitly        consider       Kimbrough.

Finding no reversible error, we affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.           Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Layton, 564 F.3d 330, 335 (4th Cir.

2009).          This    review    requires         consideration        of    both     the

procedural and substantive reasonableness of a sentence.                             Gall,

552 U.S. at 51.          After determining whether the district court

properly calculated the defendant’s advisory guideline range, we

consider whether the district court considered the § 3553(a)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                      Id.; see United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding

that, while the “individualized assessment need not be elaborate

or lengthy, . . . it must provide a rationale tailored to the

particular case . . . and [be] adequate to permit meaningful

appellate review”) (internal quotations omitted).                            Finally, we

review the substantive reasonableness of the sentence, “taking

into account the totality of the circumstances.”                        United States

v.    Pauley,    511    F.3d   468,    473       (4th   Cir.   2007).        This    court

presumes on appeal that a sentence within a properly calculated

advisory guidelines range is reasonable.                   Rita v. United States,

551      U.S.     338,     347     (2007)          (upholding      presumption         of

reasonableness for within-guidelines sentence).

                                             3
               We conclude that Brown’s sentence is both procedurally

and     substantively         reasonable.              Brown’s         argument          that     the

district       court    failed      to        consider      a   variant       sentence          under

Kimbrough is without merit.                    On remand, defense counsel clearly

argued for a further reduction to Brown’s sentence in light of

Kimbrough.        The district court understood this court’s remand

and the discretion it was afforded to consider the crack/powder

disparity      and     to    further      reduce       Brown’s        sentence.           However,

after    hearing       the   parties’          arguments        and    in    considering         the

§ 3553(a)       factors,          the     court        explicitly           found        that    the

crack/powder disparity did not justify a further variance from

the guidelines range.               Nevertheless, the district court reduced

Brown’s sentence based on other considerations.                               Brown’s within-

guidelines sentence is presumptively reasonable on appeal, and

Brown has not rebutted that presumption.                              See United States v.

Montes-Pineda,         445    F.3d       375,        379    (4th      Cir.    2006)       (stating

presumption may be rebutted by showing sentence is unreasonable

when     measured      against          the    § 3553(a)        factors).            Thus,       the

district    court      did    not       abuse    its       discretion        in    imposing      the

chosen sentence.

               Accordingly, we affirm Brown’s sentence and deny his

motion    to    remand       in    full.         We    dispense        with       oral    argument

because the facts and legal contentions are adequately presented



                                                 4
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               5